Citation Nr: 0414155	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder.

In March 2004 the Board denied the veteran's claim for 
service connection for post-traumatic stress disorder.  
However, in April 2004 it came to the Board's attention that 
the veteran had submitted evidence to VA in September 2003 
which had not been associated with the claims file.  
Accordingly, the March 2004 Board decision was vacated and 
the case is now before the Board for de novo review. 

REMAND

The veteran has asserted that he has post-traumatic stress 
disorder due to being under direct fire from mortars and 
rockets in Vietnam, as well as witnessing the wounding and 
death of other marines.  His service personnel records 
indicated that he was a field artillery batteryman and 
participated in counter-insurgency operations in Vietnam.  In 
an August 2003 letter, a VA social worker stated that the 
veteran met the DSM-IV criteria for post-traumatic stress 
disorder due to intense feelings of terror and helplessness 
while under direct fire from mortars and rockets.

Accordingly, this case is hereby REMANDED for the following 
action:

Schedule the veteran for a post-traumatic 
stress disorder examination.  The 
examiner should indicate whether the 
veteran has post-traumatic stress 
disorder and identify the stressor or 
stressors which are the cause of the 
post-traumatic stress disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




